                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE SOUTHERN DISTRICT OF OHIO
                                           WESTERN DIVISION


Aerpio Pharmaceuticals, Inc..,                          :
                                                        :
                 Plaintiff(s),                          :
                                                        :   Case Number: 1:18cv794
        vs.                                             :
                                                        :   Judge Susan J. Dlott
Dr. Susan E. Quaggin, et al.,                           :
                                                        :
                 Defendant(s).                          :

                                                    ORDER

        The Court has reviewed the Report and Recommendation of United States Magistrate Judge Karen

L. Litkovitz filed on September 26, 2019 (Doc. 64), to whom this case was referred pursuant to 28 U.S.C.

§636(b), and noting that no objections have been filed thereto and that the time for filing such objections

under Fed. R. Civ. P. 72(b) expired October 10, 2019, hereby ADOPTS said Report and Recommendation.

        Accordingly, defendant Quaggin’s motion to compel arbitration/stay the case (Doc. 29) is

GRANTED. This case is hereby STAYED pending the completion of arbitration proceedings between

plaintiff Aerpio and defendant Quaggin.

        The University’s motion to dismiss (Doc. 32) Mannin’s motion to dismiss the complaint for lack of

jurisdiction or, in the alternative, to dismiss plaintiff’s declaratory judgment claim as to patent application

inventorship and/or stay all claims against Mannin pending arbitration plaintiff and Quaggin (Doc. 42), and

Aerpio’s motion for leave to file an omnibus surreply (Doc. 53) as to the University and Mannin’s motion

to dismiss are DENIED without prejudice and subject to resubmission following the lifting of the stay.

        IT IS SO ORDERED.




                                                            ___s/Susan J. Dlott___________
                                                            Judge Susan J. Dlott
                                                            United States District Court
